Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 20 December 2021 has been entered. Claims 1-20 are pending, of which claims 16-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 24 September 2021, except for objections to the drawings repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the structure indicated by reference character “250” in Fig. 5 as amended 20 December 2021 is unclear. The specification as amended 20 December 2021 describes that reference character “250” indicates a magnet. However, the lead line for reference character “250” appears to indicate a double tipped arrow, although this cannot be determined with certainty due to a lack of clarity in the drawings. Therefore, it is unclear whether the dark structure receiving the lead line for reference character “250” is a magnet, or whether the dark structure is intended to show a force produced by the magnet “250”. Either way, Fig. 5 as amended 20 December 2021 is also objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: If the dark structure indicated by “250” in Fig. 5 is a magnet, then Fig. 5 introduces new matter because each and every characteristic of the magnet shown in Fig. 5 was not described in the application as originally filed. For not a magnet, then Fig. 5 introduces new matter because it appears that the entire external cutting member would then have to be a magnet (given that only a single cross-section is provided for the external cutting member). Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
the magnet being “cylindrically shaped” as recited in claim 4 (as shown in Fig. 5, the shape of the magnets cannot be determined with certainty – e.g., Fig. 5 may show rectangular prism shaped magnets; the examiner suggests reciting a shape of the magnet that is shown in the drawings, such as reciting that the magnet has a rectangular profile when viewed perpendicularly to the rotation axis); and
the magnet being “cylindrically shaped” as recited in claim 7 (see the discussion of this feature as recited in claim 4 above). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations identified below that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“by means of a manual force action” as recited in claim 1 at the paragraph beginning ‘the disconnected condition is obtainable …’, given that ‘by means of’ in this context is synonymous with ‘via’ rather than referring to any structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
and the second central portion”? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0320295 A1 to Shimizu in view of US Pat. No. 6,032,365 to Hodges, as evidenced by 11 Principles and Guidelines in Design for Manufacturing and Assembly by Engineering Exchange (hereinafter ‘Engineering Exchange’). 
Regarding claim 1, Shimizu discloses a cutting unit 20 for use in a shaving device 10 for shaving hairs (see Fig. 1), the cutting unit 20 comprising: 
an external cutting member 16 comprising a shaving surface (see Fig. 1, where the shaving surface is an upward facing surface of the member 16; regarding the external cutting member, Fig. 4 appears to show that the external cutting member 16 is a single, integral part, whereas Figs. 7A and 7B appear to show that the external cutting member 16 may be comprised of two individual parts – 
an internal cutting member 28/30 (note that per paragraph 33, the elements 28 and 30 are integral with one another), wherein the internal cutting member 28/30 is drivable for rotative movement relative to the external cutting member 16 about a rotation axis and along the apertured structure in the shaving surface of the external cutting member 16 for cutting through hairs passing the apertured structure (relative to Fig. 2B, the shafts 56 drive rotative movement of the internal cutting members 28/30 about rotation axes defined by the respective shafts 56; see also paragraphs 11 and 40); 
wherein: 
the external cutting member 16 and the internal cutting member 28/30 have: 
an interconnected condition (shown in Fig. 7A), in which the external cutting member 16 and the internal cutting member 28/30 are mutually interconnected for operation of the cutting unit 20 (see Fig. 7A), and 
a disconnected condition (see paragraph 21, describing that the disconnected condition allows for ‘easily separate for easy cleaning’ when the plate 26 is detached from rim 24; see also paragraph 33 and Fig. 3, which Fig. shows that plate 26 is the structure that holds the cutting 
the external cutting member 16 comprising a first central portion (the first central portion being the external cutting member 16 excluding the rim 16a) and the internal cutting member 28/30 comprising a second central portion (the second central portion being a portion of the internal cutting member 28/30 including the entirety of the internal cutting member 28/30 but the extreme radially outer portion), wherein in the interconnected condition the rotation axis is a center line of the first central portion as well as of the second central portion (see Fig. 7A, where the phantom vertical line through the center of the cutting unit 20 corresponds to the rotation axis), wherein the external cutting member 16 includes the first central portion (see Fig. 7A) and wherein the internal cutting member 28/30 is formed into a single part that includes the second central portion (see Fig. 4, noting that per paragraph 33 the elements 28 and 30 are ‘made integral’ such that the elements 28 and 30 constitute a single part); 
in the interconnected condition a holding force prevents the external cutting member 16 and the internal cutting member 28/30 from moving apart into the disconnected condition (see Fig. 7A, where the holding force is due to the engagement of element 30 within element 16, such that the external cutting member 16 and the internal cutting member 28/30 are prevented from moving radially relative to one another, and also such that some amount of friction constrains axial movement of the cutting members 16 and 28/30 relative to one another; additionally, a holding force is provided by a magnetic force as described below in the modification of Shimizu); 
the holding force is at least exerted by the first central portion upon the second central portion, and/or by the second central portion upon the first central portion (see Fig. 7A); and 
the disconnected condition is obtainable from the interconnected condition by manually moving the external cutting member 16 and the internal cutting member 28/30 away from one 
wherein the first central portion and the second central portion are mechanically structured as mutually cooperating portions to provide radial bearing support to each other for the rotative movement about the rotation axis when in the interconnected condition (see Fig. 7A, where the radial bearing support is achieved due to a portion of element 30 of the internal cutting member 28/30 being receiving within a recess in the external cutting member 16). 
Regarding claim 8, Shimizu discloses that in the interconnected condition the first central portion each having corresponding side walls providing the radial bearing support for the rotative movement (see Fig. 7A; as best can be determined, this limitation is met because the first central portion defines a recess that can be considered as ‘corresponding side walls’ that provide the radial bearing support by engaging the second central portion). 
Regarding claim 9, Shimizu discloses that the cutting unit 20 is a rotary cutting unit (since internal cutting member 28/30 rotates per paragraph 11) coupled to a rotative drive shaft 56 (see Fig. 2B and paragraph 40).
Regarding claim 10, Shimizu discloses a shaving head 14 for use in a shaving device 10 for shaving hairs (see Fig. 1), the shaving head 14 comprising at least one cutting unit 20 according to claim 9 (see Fig. 1 and the discussion of claim 9 above) and a structure 18 to support the at least one cutting unit 20 (see Figs. 2A and 2B). 
Regarding claim 11, Shimizu discloses a shaving device 10 for shaving hairs (see Fig. 1), comprising: a shaving device main body 12 configured to be taken hold of by a user of the shaving 
Regarding claim 12, Shimizu discloses that the at least one cutting unit 20 is at least two cutting units (see three cutting units 20 in Fig. 1).
Regarding claim 13, Shimizu discloses a shaving head 14 for use in a shaving device 10 for shaving hairs (see Fig. 1), the shaving head 14 comprising at least one cutting unit 20 according to claim 1 (see Fig. 1 and the discussion of claim 1 above) and a structure 18 to support the at least one cutting unit 20 (see Figs. 2A and 2B).  
Regarding claim 14, Shimizu discloses a shaving device 10 for shaving hairs (see Fig. 1), comprising: a shaving device main body 12 configured to be taken hold of by a user of the shaving device  (see Fig. 1, where the elongated shape of the body 12 provides the requisite configuration); and the shaving head 14 according to claim 13 (see Fig. 1 and the discussion of claim 13 above), the shaving head 14 being connected or connectable to the shaving device main body 12 for operation of the shaving device 10 (see Fig. 1 showing a connected condition).
Regarding claim 15, Shimizu discloses that the at least one cutting unit 20 is at least two cutting units (see Fig. 1 showing three cutting units 20).
As explained above, the external cutting member of Shimizu is considered for the purposes of this rejection as including two parts. Shimizu is therefore considered as failing to disclose that the external cutting member is formed into a single part as required by claim 1. Shimizu further fails to explicitly disclose that the external cutting member and the internal cutting member remain single parts respectively when in the disconnected condition as required by claim 1. Shimizu also fails to disclose that the cutting unit further comprises a magnet system configured to provide magnetic attraction at claim 1.
First, Shimizu discloses the claimed invention except that Shimizu fails to explicitly disclose that each of the external cutting member and the internal cutting member being a respective single part that remains a single part when in the disconnected condition.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the external cutting member of Shimizu and to integrally form the internal cutting member of Shimizu, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Further evidence of obviousness of this modification is the fact that the parts of the external cutting member 16 of Shimizu are fixed relative to one another (see Fig. 7A – the parts of the external cutting member 16 of Shimizu together form the non-rotary skin facing surface of the cutting unit 20) and that the parts 28 and 30 of the internal cutting member 28/30 of Shimizu are also fixed relative to one another (the parts 28 and 30 rotate together within the external cutting member 16; indeed, Shimizu explicitly teaches that these parts 28 and 30 are ‘made integral’ at paragraph 33).  Additionally, Engineering Exchange, which teaches common principles of design for manufacturing and assembly that are known to designers in mechanical fields, provides additional advantages of this modification, including reducing assembly costs, making the final product more reliable because there are fewer connections between parts, and making disassembly and field service easier (see the subheading 1. Minimize number of components
Second, Hodges teaches a cutting unit 18 for use in a shaving device 10 (see the Fig. on Sheet 1), where the cutting unit 18 includes a magnet system configured to provide magnetic attraction at least between a first central portion of an external cutting member 24 and a second central portion of an internal cutting member 26 for providing at least part of a holding force (see col. 4, lines 60-65, noting that the ‘central portions’ are the entireties of the external and internal cutting members 24 and 26, respectively, excluding the extreme radially outer portions of the cutting members 24 and 26 so that the central portions can be selected to exert the holding force). [Claim 1] Hodges teaches that providing the external and internal cutting members with opposite magnetized polarity is advantageous in order to cause magnetic attraction between the external and internal cutting members to achieve a scissoring action by making the cutting members tightly spaced relative to one another (see col. 4, lines 64-66).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the external and internal cutting members of Shimizu with opposite magnetized polarity in view of the teachings of Hodges in order to cause magnetic attraction between the external and internal cutting members to achieve a scissoring action by making the cutting members tightly spaced relative to one another. Thus, this modification aids in the shearing action of the external and internal cutting members of Shimizu, as modified, by helping keep the cutting members close to one another. 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hodges as applied to claim 1 above, and further in view of US Pat. No. 4,089,110 to Rasco.
Shimizu, as modified, teaches that each of the external and internal cutting members has a magnetized polarity (this feature is discussed in regards to claim 1 above and is described at Hodges at col. 4, lines 60-65). However, Shimizu, as modified fails to disclose that the magnet system comprises a magnet arranged in and/or at the first central portion for providing the magnetic attraction as required by claim 2, and that the magnet is cylindrically shaped as required by claim 4.
Claim 2] The magnet is cylindrically shaped (see Fig. 9, showing the hub having a circular top profile, noting that the hub also has a depth; again, col. 4, lines 51-56 describes that the hub is a magnet). [Claim 4]
Shimizu, as modified, differs from the claimed device by the substitution of a magnet at a hub of the external cutting member in place of the external cutting member having a magnetized polarity. Rasco, however, teaches providing an external cutting member with a magnet at a hub of the external cutting member in order to achieve an attraction between the external cutting member and an internal cutting member (see Rasco at col. 4, lines 51-56). One of ordinary skill in the art could have substituted a magnet at a hub of the external cutting member as taught by Rasco for providing the external cutting member of Shimizu, as modified, with a magnetized polarity, and the results of this substitution would have been predictable because both Shimizu, as modified, and Rasco disclose structures for providing a magnetic attraction between external and internal cutting members. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a magnet at a hub of the external cutting member as taught by Rasco for the magnetized polarity of the external cutting member as disclosed by Shimizu, as modified, under KSR Rational B – Simple substitution. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hodges and Rasco as applied to claim 2 above, and further in view of Basics of Magnetism by Kurtus (retrieved from www.school-for-champsions.com on 21 September 2021).
Regarding claim 3, Shimizu, as modified, discloses that in the interconnected condition the magnet is arranged in and/or at the first central portion (see the discussion of claim 2 above), and that the magnet is aligned with the rotation axis (since the magnet is at a center of the cutting member in the modification above). 
However, Shimizu, as modified, is silent regarding any magnetic axis of its magnet. As a result, Shimizu, as modified, fails to disclose that in a magnetic axis of the magnet is aligned with the rotation axis as required by claim 3 (although this feature would be met if the magnetic axis passes through the center of the magnet since the magnet itself is aligned with the rotation axis).
Kurtus, which is pertinent to the problem of achieving magnetic attraction, suggests to one of ordinary skill in the art that two magnets should be arranged with their magnetic axes in alignment and with the two magnets having opposite poles oriented toward one another in order to maximize the attractive force between the two magnets (see, e.g., the top image on page 3 of Kurtus; contrast this image with the second image on page 3, where like poles are oriented toward one another and a repelling force is produced – as one of the magnets in the top image on page 3 is rotated, the attractive force drops until eventually a repelling force begins). [Note: the magnetic axis of Kurtus passes in a left-right direction along the plane of the page relative to the top image on page 3 – the magnetic axis passes from the N-pole to the S-pole.]
Because Shimizu, as modified, teaches that both its external and internal cutting members are magnetized in order to achieve a magnetic attraction between the external and internal cutting members, it would have been obvious to one of ordinary skill in the art to arrange the magnetic axis of the magnet of the first central portion to be aligned with the rotation axis in order to maximize the attractive force in view of the teachings of Kurtus. That is, since Shimizu, as modified, desires a magnetic attraction in a direction that matches the direction of the rotation axis (i.e., a direction of the cutting members toward each other), aligning the magnetic axis with the rotation axis aids in achieving a strong magnetic attraction. 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hodges as applied to claim 1 above, and further in view of US Pat. No. 4,089,110 to Rasco.
Shimizu, as modified, teaches that each of the external and internal cutting members has a magnetized polarity (see the discussion of claim 1 above, where this feature is described at Hodges at col. 4, lines 60-65). However, Shimizu, as modified fails to disclose that the magnet system comprises a magnet arranged in and/or at the second central portion for providing the magnetic attraction as required by claim 5, and that the magnet is cylindrically shaped as required by claim 7.
Rasco, though, teaches a cutting member 28 having a central portion (at its hub; see Fig. 9 and col. 4, lines 51-56), where a magnet is arranged in the central portion of the cutting member 28 for providing a magnetic attraction (see Fig. 9 and col. 4, lines 51-56, where the ‘magnet’ is the magnetized hub). [Claim 5] The magnet is cylindrically shaped (see Fig. 9, showing the hub having a circular top profile, noting that the hub also has a depth; again, col. 4, lines 51-56 describes that the hub is a magnet). [Claim 7]
Shimizu, as modified, teaches that each of its external and internal cutting members is magnetized ((see the discussion of claim 1 above, where this feature is described at Hodges at col. 4, lines 60-65). However, Shimizu, as modified, differs from the claimed device by the substitution of a magnet at a hub of the internal cutting member in place of the internal cutting member having a magnetized polarity as disclosed by Shimizu, as modified. Rasco, however, teaches providing a cutting member with a magnet at a hub of the cutting member in order to achieve an attraction between the cutting member and another cutting member (see Rasco at col. 4, lines 51-56). One of ordinary skill in the art could have substituted a magnet at a hub of the cutting member as taught by Rasco for providing the internal cutting member of Shimizu, as modified, with a magnetized polarity, and the results of this substitution would have been predictable because both Shimizu, as modified, and Rasco disclose manners of providing a magnetic attraction between external and internal cutting members. Therefore, KSR Rational B – Simple substitution. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hodges and Rasco as applied to claim 5 above, and further in view of Basics of Magnetism by Kurtus (retrieved from www.school-for-champsions.com on 21 September 2021).
Regarding claim 6, Shimizu, as modified, discloses that in the interconnected condition the magnet is arranged in and/or at the second central portion (see the discussion of claim 5 above), and that the magnet is aligned with the rotation axis (since the magnet is at a center of the cutting member in the modification above). 
However, Shimizu, as modified, is silent regarding any magnetic axis of its magnet. As a result, Shimizu, as modified, fails to disclose that in a magnetic axis of the magnet is aligned with the rotation axis as required by claim 6 (although this feature would be met if the magnetic axis passes through the center of the magnet since the magnet itself is aligned with the rotation axis).
Kurtus, which is pertinent to the problem of achieving magnetic attraction, suggests to one of ordinary skill in the art that two magnets should be arranged with their magnetic axes in alignment and with the two magnets having opposite poles oriented toward one another in order to maximize the attractive force between the two magnets (see, e.g., the top image on page 3 of Kurtus; contrast this image with the second image on page 3, where like poles are oriented toward one another and a repelling force is produced – as one of the magnets in the top image on page 3 is rotated, the attractive force drops until eventually a repelling force begins). [Note: the magnetic axis of Kurtus passes in a left-right direction along the plane of the page relative to the top image on page 3 – the magnetic axis passes from the N-pole to the S-pole.]
. 
Response to Arguments
First, the examiner notes that the description of the claim status at page 11 of the Remarks filed 20 December 2021 is not accurate. Claim 1 is an independent claim and claims 16-20 are withdrawn.
Turning to the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 13 of the Remarks that Hodges fails to disclose “wherein the first central portion and the second central portion are mechanically structured as mutually cooperating portions to provide radial bearing support to each other for the rotative movement about the rotation axis when in the interconnected condition” as claim 1 is amended to require. Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on the Hodges reference for disclosing the feature at issue. Instead, the present rejection relies on Shimizu as a primary reference, noting that Shimizu does disclose the features at issue as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724